PER CURIAM.
¶ 1 The “Boll Weevil Eradication Act”2 [Act] became effective September 1, 1993. The Oklahoma Boll Weevil Eradication Organization [Organization] is a state governmental agency created by the Act and authorized to exercise the rights, privileges, and functions specified by that enactment. In this proceeding, entertained in the exercise of the court’s statutorily mandated original jurisdiction, Organization seeks approval of the Boll Weevil Eradication Organization Assessment Note, Series 1998 [Note].3
I
HEARING
¶ 2 Statutorily mandated notice4 of the hearing on the application of that organization (set for November 18, 1998 at 9:00 a.m.) was given by publication, one time, in each of the following newspapers:
The Daily Oklahoman, November 4, 1998;
Tulsa World, November 5,1998;
The Lawton Constitution, November 5, 1998.
The notice informed all persons interested they could (a) file protests against the validation and of approval of the note, (b) be present at the hearing and (c) contest the bond’s approval. These published notices *1036are found to fulfill the statutory notice requirement.5
¶ 3 A hearing was held as provided in the published notice. No person or organization appeared in opposition to the application. No protest was filed against the validation or approval of the note, the subject of the application. No person or organization was present at the hearing to contest the application presented by the applicant, Oklahoma Boll Weevil Eradication Organization.
¶4 We hold there was compliance with the statutory prerequisites for notice and hearing on the organization’s application for the bond’s approval.
II
AUTHORIZATION
¶ 5 The terms of 2 O.S.Supp.1997 § 3-50.7(B)(19) authorize the organization to issue and sell bonds, or otherwise borrow money, in such amounts as shall be needed from time to time for the purpose set forth in the Act.6 Subdivision (d)7 expressly provides that bonds8 issued pursuant to the Act shall not be an indebtedness of the State of Oklahoma but shall be special obligations payable solely from the assessments.
III
STATUTORY COMPLIANCE AS TO MATURITY AND PAYMENT
¶ 6 The note is to be paid over a period of years. The period does not exceed the statutorily allowed time for maturity of not more than 20 years.9
¶ 7 The note is a special obligation payable solely from assessments.
IY
APPROVAL
¶ 8 The note has been found valid by the Attorney General qua Ex-Officio Bond Commissioner of the State of Oklahoma. The Attorney General and the State Auditor and Inspector have found that the note is (a) issued pursuant to law and (b) within the debt limit provided by law.10
Y
ASSESSMENT REFERENDUM
¶ 9 As required by the Act, a referendum was held among Oklahoma cotton growers.11 Applicant Organization advises that public hearings were conducted at some 25 locations around the State for informational and educational purposes prior to the referendum. Notice of the election was published in some 50 local newspapers and in the Daily Oklahoman, Tulsa World, and Lawton Constitution. The election was also advertised on television stations serving the cotton area as well as on several radio stations.
¶ 10 The statutory requirements to be included in the ballot were met: (1) the maximum assessment to be paid by cotton growers in the district, (2) the period of time for which the assessment will be levied, and (3) the method and manner of assessment.12
¶ 11 The maximum assessment was established at $7.50 per acre of cotton ground plus 1 cent per pound of actual production of lint. The assessment is to be in effect for not more than 10 years and collected at the cotton gin.
¶ 12 The election was conducted during the period of October 1 to October 15, 1997 by direct mailing of ballots to the compiled list of Oklahoma cotton growers. The as*1037sessment was approved by vote of 1768 in favor and 244 against. This exceeds the minimum requirement of at least 60% of those voting to be in favor of the assessment.13
¶ 13 A transcript of the election was approved by the Attorney General as statutorily required.14
VI
EQUALITY OF ASSESSMENT
¶ 14 The assessment is made to apply equally to all Oklahoma cotton growers. This is a reasonable and lawful classification of citizens considering the project involved. Olustee Co.-op Assn. v. Oklahoma Wheat U.R. & M.D.C.15 is not controlling as to this assessment referendum. In that opinion, an act providing for the imposition of a promotional fee on the sale of wheat was constitutionally infirm because it did not apply to wheat grown in counties having 10,000 or more allotted wheat acres.
VII
SUMMARY
¶ 15 There has been compliance with the “Boll Weevil Eradication Act.” The application of Oklahoma Boll Weevil Eradication Organization is granted. The Oklahoma Boll Weevil Eradication Organization Assessment Note, Series 1998, is determined to be valid upon issuing and is approved.
Rule-governed rehearing time16 is shortened from 20 to 10 days.17
¶ 16 BONDS APPROVED.
¶ 17 HARGRAVE, V.C.J., HODGES, LAVENDER, SIMMS and WATT, JJ„ concur.
¶ 18 KAUGER, J., concurs in result.
¶ 19 ALMA WILSON, J., concurs in part and dissents in part.
¶ 20 OP ALA, J., dissents.
¶ 21 SUMMERS, C.J., not participating.

. 2 O.S.Supp.1997 §§ 3-50.1 et seq.


. 2 O.S.Supp.1997 § 3—50.7(B)(20)


. 2 O.S.Supp.1997 § 3-50.7(B)(20)(b).


. 2 O.S.Supp.1997 § 3-50.7(B)(20)(b).


. 2 O.S.Supp.1997 § 3-50.7(B)(19).


. 2 O.S.Supp.1997 § 3-50.7(B)(19)(d).


. The terms of 2 O.S.Supp.1997 § 3-50.7(C) provide:
"As used in subsection B of this section, ‘bonds' means bonds, notes, loan agreements, or other forms of indebtedness issued or delivered by the Oklahoma Boll Weevil Eradication Organization.”


. 2 O.S.Supp.1997 § 3-50.7(B)(19)(a)(3).


. 2 O.S.Supp.1997 § 3-50.7(B)(19)(f).


. 2 O.S.Supp.1997 § 3-50.9.


. 2 O.S.Supp.1997 § 3-50.9(F).


. 2 O.S.Supp. 1997 § 3-50.9(1).


. 2 O.S.Supp.1997 § 3-50.9(F)(3).


. 1964 OK 81, 391 P.2d 216, 218-219.


. Rule 1.13, Oklahoma Supreme Court Rules, 12 O.S.Supp. 1997, Ch, App. 1.


. 2 O.S.Supp. 1997 § 3-50.7(B)(20)(c).